 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10
        JUAN T.,                                            CASE NO. 19-105 RJB-MLP
11
                                   Plaintiff,               ORDER ADOPTING REPORT AND
12              v.                                          RECOMMENDATION
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                                   Defendant.
15

16          THIS MATTER comes before the Court on the Report and Recommendation of U.S.

17   Magistrate Judge Michelle L. Peterson. Dkt. 18. The Court has considered the Report and

18   Recommendation, objections to the Report and Recommendation, the response to the objections

19   and the remaining record.

20          On July 26, 2019, the Report and Recommendation was filed, recommending that the

21   decision of the Commissioner, to deny the Plaintiff Social Security Disability Insurance benefits,

22   be upheld. Dkt. 18. The Plaintiff filed objections, arguing that the Court should not adopt the

23   Report and Recommendation because the ALJ erred when she rejected the opinions of

24   examining doctors Victoria McDuffee, Ph.D., Kathleen Anderson, M.D., and Dana Harmon,


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1   Ph.D. Dkt. 19. The Plaintiff asserts that the: (1) ALJ erred in finding that the opinions at issue

 2   were inconsistent with longitudinal examination findings in the treatment notes and group

 3   therapy notes and the Report and Recommendation minimizes the ALJ’s error in the finding, (2)

 4   the fact that the Plaintiff has flares of (more intense) symptoms is not grounds to reject the

 5   opinions at issue, (3) there is no evidence that the Plaintiff was non-compliant with his

 6   medication at the time of the evaluations, (4) the ALJ’s reasons for rejecting the individual

 7   opinions of Dr. McDuffee and Dr. Anderson was in error.

 8          The Report and Recommendation (Dkt. 18) should be adopted. The Plaintiff’s objection,

 9   that the ALJ failed to properly consider all relevant evidence in the medical records (of

10   Plaintiff’s abnormal mood and isolation behaviors) and group therapy notes (indicating he was

11   having difficulties) when he found that Drs. McDuffee, Anderson, and Harmon’s opinions were

12   inconsistent with the longitudinal examination findings in the treatment notes and group therapy

13   notes, do not provide a basis to reject the Report and Recommendation. “The ALJ is responsible

14   for resolving conflicts in the medical record.” Carmickle v. Comm'r, Soc. Sec. Admin., 533 F.3d

15   1155, 1164 (9th Cir. 2008). “Where the evidence is susceptible to more than one rational

16   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.”

17   Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). As stated in the Report and

18   Recommendation, the ALJ properly weighed the evidence and resolved the conflicts in the

19   record. The medical evidence is susceptible to more than one rational interpretation, so the

20   ALJ’s conclusions must be upheld. Thomas, at 954.

21          The Plaintiff’s objection, that he has more intense symptoms at times was not a reason to

22   reject Drs. McDuffee, Anderson, and Harmon’s opinions, is not a ground to reject the Report and

23   Recommendation. The Report and Recommendation properly notes that the ALJ did

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
 1   acknowledge abnormal findings in the record, but found that they were not necessarily indicative

 2   of his baseline level of functioning as reported in the opinions at issue. Further, again, it is the

 3   ALJ that is to resolve conflicts in the medical record, and this Court will not substitute its’

 4   judgment for the ALJ’s judgment.

 5          The Plaintiff objects and argues that there is no evidence that the Plaintiff was non-

 6   compliant with his medications at the time the three doctors saw him, and so, the ALJ should not

 7   have rejected the three doctors’ opinions on the grounds that their opinions were inconsistent

 8   with the longitudinal record that showed that his symptoms improve when he is compliant with

 9   medications and not using alcohol. This objection does not provide a basis to reject the Report

10   and Recommendation. The Report and Recommendation properly notes that even were it

11   possible to determine whether the Plaintiff was medication compliant and not using alcohol at

12   the time of the examinations, the ALJ’s finding that their opinions conflicted with the record and

13   his rational interpretation of the evidence which supports his decision, must be upheld.

14          The Plaintiff’s objection, that the ALJ erred in rejecting Dr. McDuffee’s opinion because

15   it was internally inconsistent, is not a basis to reject the Report and Recommendation. The ALJ

16   noted that Dr. McDuffee found that the Plaintiff had only mild cognitive impairment, but then

17   opined that he had significant limitations. As stated in the Report and Recommendation, it is the

18   role of the ALJ to weigh conflicting medical evidence. The ALJ’s conclusion, that the internally

19   inconsistent nature of Dr. McDuffee’s opinion undermined the entire opinion is not error.

20          The Plaintiff objects to the Report and Recommendation’s recommendation that the

21   Court find that the ALJ properly considered Dr. Anderson’s opinion. The Plaintiff argues that

22   the ALJ erred when he found that the Plaintiff’s presentation during Dr. Anderson’s examination

23   was in stark contrast to his presentation during other appointments around that time. The

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
 1   Plaintiff asserts that there is medical evidence that the Plaintiff was demonstrating abnormal

 2   behaviors and that the ALJ failed to address these findings in the medical record. This does not

 3   provide a basis to reject the Report and Recommendation. The Report and Recommendation

 4   properly points out that there was a conflict in the medical record at this time: while the Plaintiff

 5   was exhibiting abnormal behaviors, the ALJ noted that the treating providers found that typically

 6   those behaviors were milder than those noted by Dr. Anderson. Further, the Report and

 7   Recommendation noted that the ALJ discounted Dr. Anderson’s opinion for several other

 8   reasons.

 9          The Report and Recommendation (Dkt. 18) should be adopted and the case dismissed.

10   The ALJ provided specific and legitimate reasons, supported by substantial evidence in the

11   record to reject the medical opinions at issue here. The Commissioner’s decision should be

12   affirmed.

13          It is ORDERED that:

14               •   The Report and Recommendation (Dkt. 18) IS ADOPTED;

15               •   The Commissioner’s decision IS AFFIRMED; and

16               •   This case IS DISMISSED.

17          The Clerk is directed to send uncertified copies of this Order to U.S. Magistrate Judge

18   Michelle L. Peterson, all counsel of record, and to any party appearing pro se at said party’s last

19   known address.

20          Dated this 26th day of August, 2019.

21

22
                                            A
                                            ROBERT J. BRYAN
23                                          United States District Judge

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 4
